Citation Nr: 0425110	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  99-08 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.  

2.  Entitlement to service connection for uterus and 
bilateral ovary removal.  

3.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  

4.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from January 1981 to 
January 1985.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO).  

A May 1998 rating decision denied reopening the claim of 
entitlement to service connection for allergies, and an 
October 2000 Board decision reopened the claim.  An April 
2001 rating decision recharacterized the disability and 
denied entitlement to service connection for allergic 
rhinitis.  After an October 2002 Board decision denied 
entitlement to service connection for allergic rhinitis, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a December 2003 joint 
motion of the parties, the Court in December 2003 vacated the 
October 2002 Board decision and remanded the appeal to the 
Board for readjudication consistent with the joint motion.  

A May 1998 rating decision denied entitlement to service 
connection for a hysterectomy with bilateral salpingo-
oophorectomy, and an October 2000 rating action 
recharacterized the disability as uterus and ovary removal.  
A January 1999 hearing officer decision granted service 
connection and an initial 50 percent rating for PTSD from 
July 1997, and the veteran perfected a timely appeal of the 
initial rating.  A December 1999 rating decision denied 
entitlement to TDIU.  

The claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

The issue of entitlement to service connection for allergic 
rhinitis must be remanded to allow the RO the opportunity to 
inform the veteran of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; McKnight, 131 F.3d at 
1485; Paralyzed Veterans of America, 345 F.3d at 1348.  
A remand would also allow the RO the opportunity to inform 
the veteran that she should provide any evidence in her 
possession that pertains to the claim.  VAOPGCPREC 1-2004 
(February 24, 2004).  

The issue of entitlement to service connection for uterus and 
bilateral ovary removal must be remanded to obtain a VA 
gynecological examination to determine the probability that 
removal of the uterus and ovaries resulted from documented 
in-service urinary tract infections, pelvic inflammatory 
disease, or any other in-service event.  A VA examination and 
medical opinion are necessary if there is competent evidence 
of current disability that may be associated with active 
service but the record does not include sufficient medical 
evidence to make a decision.  See 38 U.S.C.A. § 5103A.  The 
veteran missed the January 2004 VA gynecological examination 
because notice was sent to a wrong, previous address, and she 
should receive the opportunity to attend a rescheduled 
examination.  

The issue of entitlement to a rating in excess of 50 percent 
for PTSD must be remanded to schedule a regional office 
hearing and new VA PTSD examination for the veteran.  The VA 
has a duty to schedule a regional office hearing for the 
veteran because she requested one in an January 2000 
statement.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.76, 20.700 (2003).  Reexamination will be requested 
whenever VA determines there is a need to verify the current 
severity of a disability.  See 38 C.F.R. § 3.327 (2003); also 
see 38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2 (2003).  To 
constitute a useful and pertinent rating tool, a rating 
examination must be sufficiently contemporaneous to allow the 
adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377, 379 (1994).  In this case, the veteran 
missed the January 2004 VA mental disorders examination 
because notice was sent to a wrong, previous address, and she 
should receive the opportunity to attend a rescheduled 
examination.  The issue of entitlement to TDIU must be 
remanded because it is inextricably intertwined with the 
issue of increased rating for PTSD.  

Accordingly, the case is remanded for the following action:

1.  The RO should schedule a regional 
office hearing for the veteran on the 
issue of entitlement to a rating in 
excess of 50 percent for PTSD.  The RO, 
by letter, should inform the veteran and 
her representative of the date, time, and 
location of the regional office hearing.  
All efforts made should be documented and 
all correspondence received should be 
associated with the veteran's claims 
folder.  

2.  Contact the appropriate VA medical 
facility(ies) to schedule VA 
gynecological and PTSD examinations for 
the veteran.  Failure of the veteran to 
report for the scheduled examinations 
without good cause could result in denial 
of the claims.  38 C.F.R. § 3.655 (2003).  
The claims file should be made available 
to and reviewed by the examiner(s) prior 
to the examination(s).  

The VA gynecologist should conduct any 
indicated studies, note whether the 
claims folder was reviewed, and state a 
medical opinion as to: i) the medical 
classification of removal of the uterus 
and ovaries and the data for 
classification; and ii) whether the 
probability is greater than, equal to, or 
less than 50 percent that the January 
1988 removal of the uterus and ovaries 
resulted from urinary tract infections 
and pelvic inflammatory disease 
documented in service in July 1981, 
January 1983, August 1983, February 1984, 
June 1984, July 1984, September 1984, and 
December 1984, or any other in-service 
event.  Any opinions expressed by the VA 
gynecologist must be accompanied by a 
complete rationale.  

The VA PTSD examiner should conduct any 
indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: i) the effects of 
the service-connected PTSD upon the 
veteran's ordinary activity, including 
employment, and ii) if present, note 
flattened affect; abnormal speech; panic 
attacks and their frequency; difficulty 
in understanding complex commands; 
impaired memory; impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; suicidal 
ideation; obsessional rituals that 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work like setting); 
the inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation as to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  Any 
opinions expressed by the VA PTSD 
examiner must be accompanied by a 
complete rationale.  

The RO should review the requested 
examination reports and medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The RO should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the claims of 
entitlement to service connection for 
allergic rhinitis,  entitlement to 
service connection for uterus and 
bilateral ovary removal, entitlement to a 
rating in excess of 50 percent for PTSD, 
and entitlement to TDIU based upon the 
entire evidence of record.  All pertinent 
law, Court decisions, and regulations 
should be considered.  If the claims 
remain in denied status, the veteran and 
her representative should be provided 
with a supplemental statement of the 
case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims.  
The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
she is notified by the RO.  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




